     Case 2:19-cv-08519-VBF-PJW Document 17 Filed 06/01/20 Page 1 of 1 Page ID #:232



 1
 2
                                                                     JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     TREMAYNE CARROLL,                    )     CASE NO. CV 19-8519-VBF (PJW)
                                            )
11                      Petitioner,         )
                                            )     J U D G M E N T
12                      v.                  )
                                            )
13     WARDEN JARED LOZANO, ET AL.,         )
                                            )
14                      Respondents.        )
                                            )
15                                          )
16
             IT IS HEREBY ADJUDGED that the Petition is dismissed without
17
       prejudice.
18
19
       Dated: June 1, 2020
20
21
                                          VALERIE BAKER FAIRBANK
22                                        UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
